Case 8:18-cv-01644-VAP-KES Document 82-1 Filed 05/15/19 Page 1 of 17 Page ID
                                 #:2431



   1                               EXHIBIT A
   2
   3

   4

   5
   6
   7

   8

   9
  10
  11

  12
  13

  14
  15
  16

  17
  18

  19
  20

  21

  22
  23

  24

  25

  26
  27

  28

                                     6
                     RECEIVER’S SECOND INTERIM REPORT
                                  EXHIBIT A
                                     6
     Case 8:18-cv-01644-VAP-KES Document 82-1 Filed 05/15/19 Page 2 of 17 Page ID
                                      #:2432
                                                                                                INVOICE
                                                                                        From    Force 10 Partners
                                                                                                20341 SW Birch, Suite 220
                                                                                                Newport Beach, CA 92660
                                                                                                (949) 357-2360
                                                                                                www.force10partners.com




Invoice For   Eagan Avenatti, LLP                                                  Invoice ID   974
              Receivership
                                                                                 Invoice Date   03/31/2019

                                                                                   Due Date     03/31/2019 (upon receipt)



Subject       Professional services rendered.




Item Type     Description                                                            Time (in                Rate             Amount
                                                                                      hours)

Service       Federal Receivership - 03/03/2019 - Information Technology                0.20           $375.00                $75.00
              Consulting / Erik Nathan: Internal discussion re data retrieval.


Service       Federal Receivership - 03/04/2019 - Information Technology                1.20           $375.00               $450.00
              Consulting / Erik Nathan: Internal discussion. Prep for data
              retrieval.


Service       Federal Receivership - 03/04/2019 - Business Operations /                 0.70           $495.00               $346.50
              Brian Weiss: Telco with J. Frank re: open case list and
              transition of cases.


Service       Federal Receivership - 03/04/2019 - Business Operations /                 4.60           $495.00              $2,277.00
              Brian Weiss: Meeting with M. Avenatti including travel time.


Service       Federal Receivership - 03/04/2019 - Business Operations /                 0.80           $495.00               $396.00
              Brian Weiss: Telco with J. Frank re: open cases and KC appeal.


Service       Federal Receivership - 03/05/2019 - Business Operations /                 1.80           $495.00               $891.00
              Brian Weiss: Analyze information requests provided by M.
              Avenatti and update and add to control log. Send list to M.
              Avenatti.


Service       Federal Receivership - 03/05/2019 - Business Operations /                 0.10           $495.00                $49.50
              Brian Weiss: Correspondence with M. Avenatti and J. Frank re:
              joint meeting.




                                                            Page 1 of 10
                                                              EXHIBIT A
                                                                 7
     Case 8:18-cv-01644-VAP-KES Document 82-1 Filed 05/15/19 Page 3 of 17 Page ID
                                      #:2433
Service      Federal Receivership - 03/05/2019 - Business Operations /     0.40   $495.00    $198.00
             Brian Weiss: Review draft settlement term sheet between EA,
             MA and JF.



Service      Federal Receivership - 03/05/2019 - Business Operations /     4.10   $495.00   $2,029.50
             Brian Weiss: Meeting with MA and JF.


Service      Federal Receivership - 03/05/2019 - Business Operations /     0.30   $495.00    $148.50
             Brian Weiss: Telco with J. Reitman re:
                    .


Service      Federal Receivership - 03/05/2019 - Business Operations /     1.10   $495.00    $544.50
             Brian Weiss: Read and edit term sheet between EA, JF and
             MA.


Service      Federal Receivership - 03/06/2019 - Business Operations /     3.50   $495.00   $1,732.50
             Brian Weiss: Meeting with JF and MA.


Service      Federal Receivership - 03/06/2019 - Business Operations /     0.30   $495.00    $148.50
             Brian Weiss: Analyze latest version of term sheet.


Service      Federal Receivership - 03/06/2019 - Business Operations /     1.10   $495.00    $544.50
             Brian Weiss: Telco with MA re: settlement agreement between
             EA, MA and JF.


Service      Federal Receivership - 03/06/2019 - Business Operations /     0.90   $495.00    $445.50
             Brian Weiss: Review and edit latest version of term sheet.


Service      Federal Receivership - 03/06/2019 - Business Operations /     0.20   $495.00     $99.00
             Brian Weiss: Telco with JF re: settlement.


Service      Federal Receivership - 03/06/2019 - Business Operations /     0.50   $495.00    $247.50
             Brian Weiss: Telco with MA re: settlement agreement.


Service      Federal Receivership - 03/06/2019 - Business Operations /     0.90   $495.00    $445.50
             Brian Weiss: Telco with J. Frank.


Service      Federal Receivership - 03/07/2019 - Business Operations /     0.20   $495.00     $99.00
             Brian Weiss: Read and prepare correspondence to F. Marchino
             re: turnover of computer servers.


Service      Federal Receivership - 03/07/2019 - Business Operations /     5.70   $495.00   $2,821.50
             Brian Weiss: Numerous telcos with MA and JF re: settlement.
             Prepare settlement agreement. Negotiate terms.


Service      Federal Receivership - 03/07/2019 - Business Operations /     0.80   $495.00    $396.00
             Brian Weiss: Telco with J. Reitman. Read and review latest
             version of settlement agreement.


Service      Federal Receivership - 03/08/2019 - Business Operations /     3.50   $495.00   $1,732.50
             Brian Weiss: Attend court hearing re: JDE. Meeting with the
             Office of the US Trustee re: EA bankruptcy filing.


                                                         Page 2 of 10
                                                          EXHIBIT A
                                                             8
     Case 8:18-cv-01644-VAP-KES Document 82-1 Filed 05/15/19 Page 4 of 17 Page ID
                                      #:2434
Service      Federal Receivership - 03/08/2019 - Business Operations /        0.30   $495.00   $148.50
             Brian Weiss: Prepare BSW declaration points re: EA bankruptcy
             filing.


Service      Federal Receivership - 03/08/2019 - Business Operations /        0.30   $495.00   $148.50
             Brian Weiss: Telco with JF and AS re: KC case.


Service      Federal Receivership - 03/08/2019 - Business Operations /        0.20   $495.00    $99.00
             Brian Weiss: Telco with MA re: unauthorized EA chapter 11
             filing.



Service      Federal Receivership - 03/08/2019 - Business Operations /        0.30   $495.00   $148.50
             Brian Weiss: Telcos with J. Reitman re: filing of motion to
             dismiss EA bankruptcy case.


Service      Federal Receivership - 03/10/2019 - Business Operations /        0.40   $495.00   $198.00
             Brian Weiss: Prepare information request letter to
             re: inquiring on books and tax returns.


Service      Federal Receivership - 03/11/2019 - Report Preparation / Brian   1.90   $495.00   $940.50
             Weiss: Prepare Receiver's report.


Service      Federal Receivership - 03/11/2019 - Business Operations /        0.30   $495.00   $148.50
             Brian Weiss: Process mail.


Service      Federal Receivership - 03/11/2019 - Business Operations /        0.20   $495.00    $99.00
             Brian Weiss: Telco with J. Reitman re: correspondence from L.
             Shulman re: EA's bankruptcy filing.


Service      Federal Receivership - 03/11/2019 - Business Operations /        0.20   $495.00    $99.00
             Brian Weiss: Read and prepare reply correspondence from J.
             Bastian re: EA bankruptcy filing.


Service      Federal Receivership - 03/11/2019 - Business Operations /        0.30   $495.00   $148.50
             Brian Weiss: Telco with J. Frank and A. Stolper re: EA
             bankruptcy filing and EA case list.


Service      Federal Receivership - 03/11/2019 - Business Operations /        1.00   $495.00   $495.00
             Brian Weiss: Telco with MA re: global settlement with JF.


Service      Federal Receivership - 03/11/2019 - Business Operations /        1.00   $495.00   $495.00
             Brian Weiss: Telcos with A. Stolper re: global settlement with
             MA.


Service      Federal Receivership - 03/12/2019 - Business Operations /        0.40   $495.00   $198.00
             Brian Weiss: Telco with                         re: EA
             bankruptcy filing.


Service      Federal Receivership - 03/12/2019 - Business Operations /        0.50   $495.00   $247.50
             Brian Weiss: Analyze documents from prior EA bankruptcy filing
                                     .




                                                          Page 3 of 10
                                                           EXHIBIT A
                                                              9
     Case 8:18-cv-01644-VAP-KES Document 82-1 Filed 05/15/19 Page 5 of 17 Page ID
                                      #:2435
Service      Federal Receivership - 03/12/2019 - Business Operations /        0.40   $495.00    $198.00
             Brian Weiss: Telcos (2) with N. Shariff re: EA historical tax
             returns.


Service      Federal Receivership - 03/12/2019 - Business Operations /        0.20   $495.00     $99.00
             Brian Weiss: Telco with J. Reitman re: information requests
             (servers) and serving of subpoenas.


Service      Federal Receivership - 03/12/2019 - Business Operations /        0.20   $495.00     $99.00
             Brian Weiss: Telco with JF re: settlement with MA.


Service      Federal Receivership - 03/13/2019 - Business Operations /        0.20   $495.00     $99.00
             Brian Weiss: Telco with J. Reitman re:           .


Service      Federal Receivership - 03/13/2019 - Business Operations /        0.20   $495.00     $99.00
             Brian Weiss: Telco with J. Reitman re:
                    .


Service      Federal Receivership - 03/13/2019 - Business Operations /        2.50   $495.00   $1,237.50
             Brian Weiss: Attend bankruptcy hearing re: EA case dismissal
             (incl. travel time).



Service      Federal Receivership - 03/13/2019 - Business Operations /        0.10   $495.00     $49.50
             Brian Weiss: Read and prepare reply correspondence to
                       re: tax returns and accounting books.


Service      Federal Receivership - 03/13/2019 - Business Operations /        0.30   $495.00    $148.50
             Brian Weiss: Prepare letter to J. Reitman re: information
             requests needed from M. Avenatti and request for meeting from
             J. Bastian.


Service      Federal Receivership - 03/13/2019 - Business Operations /        0.20   $495.00     $99.00
             Brian Weiss: Telco with D. Golubchik re: access to X-Law and
             EA servers.


Service      Federal Receivership - 03/13/2019 - Business Operations /        0.20   $495.00     $99.00
             Brian Weiss: Telco with J. Frank re: bankruptcy dismissal
             hearing.


Service      Federal Receivership - 03/14/2019 - Business Operations /        0.40   $495.00    $198.00
             Brian Weiss: Telco with A. Stolper re: KC case proposal.


Service      Federal Receivership - 03/15/2019 - Report Preparation / Brian   0.80   $495.00    $396.00
             Weiss: Prepare Receiver's report and exhibits.


Service      Federal Receivership - 03/15/2019 - Business Operations /        1.00   $495.00    $495.00
             Brian Weiss: Telco with J. Reitman re:
                                                              .


Service      Federal Receivership - 03/15/2019 - Preference / Avoidance       0.40   $495.00    $198.00
             Actions / Brian Weiss: Cross reference    invoices with
             payments.



                                                           Page 4 of 10
                                                            EXHIBIT A
                                                               10
     Case 8:18-cv-01644-VAP-KES Document 82-1 Filed 05/15/19 Page 6 of 17 Page ID
                                      #:2436
Service      Federal Receivership - 03/15/2019 - Business Operations /          1.10   $495.00    $544.50
             Brian Weiss: Telcos (2) with J. Bastain and J. Reitman re: case
             strategies and information requests needed from MA.


Service      Federal Receivership - 03/15/2019 - Business Operations /          0.20   $495.00     $99.00
             Brian Weiss: Telco with J. Reitman re: case strategy.


Service      Federal Receivership - 03/15/2019 - Preference / Avoidance         1.80   $495.00    $891.00
             Actions / Brian Weiss: Prepare funds tracing and review of
             Honda Jet document production.


Service      Federal Receivership - 03/18/2019 - Business Operations /          0.50   $495.00    $247.50
             Brian Weiss: Telco with J. Reitman and           .


Service      Federal Receivership - 03/18/2019 - Business Operations /          3.50   $495.00   $1,732.50
             Brian Weiss: Perform funds tracing for sources and uses of
             Barella funds for meeting with counsel to Barella and J.
             Reitman.


Service      Federal Receivership - 03/18/2019 - Business Operations /          0.30   $495.00    $148.50
             Brian Weiss: Telco with J. Reitman re:
                   .


Service      Federal Receivership - 03/18/2019 - Business Operations /          1.40   $495.00    $693.00
             Brian Weiss: Meeting with J. Reitman and counsel to Barella.


Service      Federal Receivership - 03/18/2019 - Business Operations /          0.90   $495.00    $445.50
             Brian Weiss: Analyze Passport 420 bank statements for
             transfers.


Service      Federal Receivership - 03/18/2019 - Business Operations /          0.60   $495.00    $297.00
             Brian Weiss: Meeting with J. Reitman re: fraudulent transfers.


Service      Federal Receivership - 03/18/2019 - Business Operations /          0.20   $495.00     $99.00
             Brian Weiss: Telco with J. Reitman re: upcoming judgment
             debtor examination.


Service      Federal Receivership - 03/19/2019 - Business Operations /          0.40   $495.00    $198.00
             Brian Weiss: Telco with D. Golubchik and J. Reitman re: X-Law
             server production.


Service      Federal Receivership - 03/19/2019 - Business Operations /          0.30   $495.00    $148.50
             Brian Weiss: Telco with J. Moriarty re: children's dental cases.


Service      Federal Receivership - 03/19/2019 - Business Operations /          0.20   $495.00     $99.00
             Brian Weiss: Telco with J. Frank re: dental cases.


Service      Federal Receivership - 03/19/2019 - Business Operations /          0.40   $495.00    $198.00
             Brian Weiss: Telco with J. Reitman re: Barella claims, dental
             cases and computer servers.




                                                          Page 5 of 10
                                                            EXHIBIT A
                                                               11
     Case 8:18-cv-01644-VAP-KES Document 82-1 Filed 05/15/19 Page 7 of 17 Page ID
                                      #:2437
Service      Federal Receivership - 03/19/2019 - Business Operations /            0.20   $495.00     $99.00
             Brian Weiss: Prepare correspondence to J. Moriarty re: dental
             cases.


Service      Federal Receivership - 03/20/2019 - Business Operations /            0.20   $495.00     $99.00
             Brian Weiss: Telco with J. Reitman re: turnover of servers by X-
             Law Group.


Service      Federal Receivership - 03/20/2019 - Business Operations /            1.90   $495.00    $940.50
             Brian Weiss: Analyze Barella documents and prepare for JDE.


Service      Federal Receivership - 03/21/2019 - Business Operations /            1.50   $495.00    $742.50
             Brian Weiss: Meeting with A. Stolper to
                                               .


Service      Federal Receivership - 03/21/2019 - Business Operations /            0.20   $495.00     $99.00
             Brian Weiss: Telco with J. Reitman re: litigation claims against
             EA.


Service      Federal Receivership - 03/21/2019 - Business Operations /            2.20   $495.00   $1,089.00
             Brian Weiss: Process mail and update case list based on mail
             received.


Service      Federal Receivership - 03/21/2019 - Reporting / Financial            0.40   $495.00    $198.00
             Analysis / Brian Weiss: Prepare Receiver's report.


Service      Federal Receivership - 03/22/2019 - Business Operations /           11.00   $495.00   $5,445.00
             Brian Weiss: Attend EA judgment debtor examination.


Service      Federal Receivership - 03/23/2019 - Business Operations /            0.30   $495.00    $148.50
             Brian Weiss: Investigate Escalade documents.


Service      Federal Receivership - 03/24/2019 - Business Operations /            0.20   $495.00     $99.00
             Brian Weiss: Telco with J. Reitman re: case issues and
             computer servers.


Service      Federal Receivership - 03/25/2019 - Business Operations /            0.50   $495.00    $247.50
             Brian Weiss: Prepare letter to             re: Receivership
             order. Telco with              .


Service      Federal Receivership - 03/25/2019 - Business Operations /            0.40   $495.00    $198.00
             Brian Weiss: Telco with A. Stolper re: subpoenas for client trust
             funds issued by FSS.


Service      Federal Receivership - 03/25/2019 - Business Operations /            0.10   $495.00     $49.50
             Brian Weiss: Telco with             at CB&T.


Service      Federal Receivership - 03/25/2019 - Business Operations /            8.80   $495.00   $4,356.00
             Brian Weiss: Read New York and IRS indictments of MA.
             Develop strategy for transition of clients. Telco with various
             attorneys re: interest in cases.




                                                           Page 6 of 10
                                                             EXHIBIT A
                                                                12
     Case 8:18-cv-01644-VAP-KES Document 82-1 Filed 05/15/19 Page 8 of 17 Page ID
                                      #:2438
Service      Federal Receivership - 03/26/2019 - Accounting & Bookkeeping     0.50   $255.00    $127.50
             / Ellen Sprague: Review PDF court documents and convert to
             OCR


Service      Federal Receivership - 03/26/2019 - Preference / Avoidance       0.30   $495.00    $148.50
             Actions / Brian Weiss: Telco with J. Frank re:
                    .


Service      Federal Receivership - 03/26/2019 - Business Operations /        0.20   $495.00     $99.00
             Brian Weiss: Prepare correspondence to              re: open
             cases.


Service      Federal Receivership - 03/26/2019 - Business Operations /        0.30   $495.00    $148.50
             Brian Weiss: Analyze open case list for correspondence with
                      .


Service      Federal Receivership - 03/26/2019 - Preference / Avoidance       3.70   $495.00   $1,831.50
             Actions / Brian Weiss: Analyze bank statements for litigation
             and avoidance actions.


Service      Federal Receivership - 03/26/2019 - Business Operations /        0.30   $495.00    $148.50
             Brian Weiss: Process mail.


Service      Federal Receivership - 03/26/2019 - Business Operations /        0.30   $495.00    $148.50
             Brian Weiss: Telco with J. Reitman re:
                                .


Service      Federal Receivership - 03/27/2019 - Business Operations /        0.80   $495.00    $396.00
             Brian Weiss: Telco with J. Reitman and J. Bastian.


Service      Federal Receivership - 03/27/2019 - Business Operations /        0.30   $495.00    $148.50
             Brian Weiss: Telco with J. Reitman re: client list and related
             matters.


Service      Federal Receivership - 03/27/2019 - Asset Analysis / Brian       0.30   $495.00    $148.50
             Weiss: Telco with                   . Prepare email
             correspondence and send the receivership order.


Service      Federal Receivership - 03/27/2019 - Business Operations /        0.50   $495.00    $247.50
             Brian Weiss: Telco with J. Reitman and J. Frank re: motions to
             file with the court.


Service      Federal Receivership - 03/28/2019 - Preference / Avoidance       4.80   $495.00   $2,376.00
             Actions / Brian Weiss: Analyze Valid8 software payment
             database and name vendors and perform transaction
             classifications.



Service      Federal Receivership - 03/28/2019 - Preference / Avoidance       0.50   $495.00    $247.50
             Actions / Brian Weiss: Telco with                        re:
             banking transaction database.




                                                           Page 7 of 10
                                                             EXHIBIT A
                                                                13
     Case 8:18-cv-01644-VAP-KES Document 82-1 Filed 05/15/19 Page 9 of 17 Page ID
                                      #:2439
Service      Federal Receivership - 03/28/2019 - Business Operations /        0.80   $495.00    $396.00
             Brian Weiss: Read and provide edits to motion to change
             Bahamas class counsel.


Service      Federal Receivership - 03/28/2019 - Reporting / Financial        0.80   $495.00    $396.00
             Analysis / Brian Weiss: Prepare tracing analysis of Medline
             payments. Send analysis to J. Reitman.


Service      Federal Receivership - 03/28/2019 - Business Operations /        0.40   $495.00    $198.00
             Brian Weiss: Telco with N. Shariff (IRS).


Service      Federal Receivership - 03/29/2019 - Business Operations /        1.00   $495.00    $495.00
             Brian Weiss: Meeting with             re: medical malpractice
             cases.


Service      Federal Receivership - 03/29/2019 - Business Operations /        0.90   $495.00    $445.50
             Brian Weiss: Update case list based on meeting with
                      .


Service      Federal Receivership - 03/29/2019 - Business Operations /        0.30   $495.00    $148.50
             Brian Weiss: Telco with J. Reitman re: info requests from J.
             Bastain.


Service      Federal Receivership - 03/29/2019 - Preference / Avoidance       3.00   $495.00   $1,485.00
             Actions / Brian Weiss: Prepare classification of banking
             transaction in the Valid8 database.


Service      Federal Receivership - 03/29/2019 - Report Preparation / Brian   0.30   $495.00    $148.50
             Weiss: Prepare Receiver's report.


Service      Federal Receivership - 03/29/2019 - Business Operations /        0.20   $495.00     $99.00
             Brian Weiss: Telco with J. Reitman re: Kimberly Clark appeal
             and motion for replacement counse.


Service      Federal Receivership - 03/31/2019 - Business Operations /        1.30   $495.00    $643.50
             Brian Weiss: Read and edits BSW declaration for removal of
             EA as class counsel for Bahamas. Read draft versions of the
             motion.


Service      Federal Receivership - 04/01/2019 - Preference / Avoidance       5.40   $495.00   $2,673.00
             Actions / Brian Weiss: Analyze Valid8 software payment
             database and name vendors and perform transaction
             classifications.


Service      Federal Receivership - 04/01/2019 - Business Operations /        0.30   $495.00    $148.50
             Brian Weiss: Telco with                       .


Service      Federal Receivership - 04/01/2019 - Business Operations /        0.30   $495.00    $148.50
             Brian Weiss: Telco with S. Simms re: replacement counsel for
             Alpha case,




                                                         Page 8 of 10
                                                           EXHIBIT A
                                                              14
    Case 8:18-cv-01644-VAP-KES Document 82-1 Filed 05/15/19 Page 10 of 17 Page ID
                                      #:2440
Service     Federal Receivership - 04/01/2019 - Business Operations /         0.30   $495.00    $148.50
            Brian Weiss: Telco with S. Simms re: interim class counsel
            motion filed for Bahamas case.


Service     Federal Receivership - 04/01/2019 - Business Operations /         0.30   $495.00    $148.50
            Brian Weiss: Telco with J. Reitman re: motion for replacement
            of class counsel in Bahamas case and indictment of MA.


Service     Federal Receivership - 04/02/2019 - Business Operations /         0.40   $495.00    $198.00
            Brian Weiss: Telco with J. Gersch re: transition of Alpha case.


Service     Federal Receivership - 04/02/2019 - Business Operations /         0.20   $495.00     $99.00
            Brian Weiss: Telco with                              .


Service     Federal Receivership - 04/02/2019 - Fee & Employment              0.60   $495.00    $297.00
            Application / Brian Weiss: Review and comment on LGB
            contingency fee arrangement.


Service     Federal Receivership - 04/02/2019 - Business Operations /         0.20   $495.00     $99.00
            Brian Weiss: Telco with D. Weissman re: Hall of Fame case.


Service     Federal Receivership - 04/02/2019 - Business Operations /         0.20   $495.00     $99.00
            Brian Weiss: Telco with A. Ibrahim.


Service     Federal Receivership - 04/02/2019 - Business Operations /         0.20   $495.00     $99.00
            Brian Weiss: Prepare correspondence to EA's vendor storing
            computer servers.


Service     Federal Receivership - 04/02/2019 - Preference / Avoidance        6.30   $495.00   $3,118.50
            Actions / Brian Weiss: Analyze Valid8 software payment
            database and name vendors and perform transaction
            classifications.


Service     Federal Receivership - 04/02/2019 - Business Operations /         1.00   $495.00    $495.00
            Brian Weiss: Telco with J. Reitman re: computer servers,
            subpoenas and avoidance actions.


Service     Federal Receivership - 04/03/2019 - Preference / Avoidance        3.00   $495.00   $1,485.00
            Actions / Brian Weiss: Analyze Valid8 software payment
            database and name vendors and perform transaction
            classifications.


Service     Federal Receivership - 04/03/2019 - Business Operations /         0.50   $495.00    $247.50
            Brian Weiss: Telcos with J. Reitman re: open cases and
            meeting with MA.


Service     Federal Receivership - 04/03/2019 - Business Operations /         0.90   $495.00    $445.50
            Brian Weiss: Telco with J. Reitman re:
                  .


Service     Federal Receivership - 04/03/2019 - Business Operations /         0.90   $495.00    $445.50
            Brian Weiss: Telco with JR, JB and MA re: turnover of
            documents.


                                                         Page 9 of 10
                                                          EXHIBIT A
                                                             15
    Case 8:18-cv-01644-VAP-KES Document 82-1 Filed 05/15/19 Page 11 of 17 Page ID
                                      #:2441
Service            Federal Receivership - 04/03/2019 - Business Operations /        0.90        $495.00       $445.50
                   Brian Weiss: Read ELs and case write-up for childrens' dental
                   cases from J. Moriarty.


Service            Federal Receivership - 04/03/2019 - Business Operations /        0.90        $495.00       $445.50
                   Brian Weiss: Meeting and confer with KC's counsel and JR.


Service            Federal Receivership - 04/03/2019 - Business Operations /        0.40        $495.00       $198.00
                   Brian Weiss: Telco with JR and counsel to Mixinit re: computer
                   servers.


Service            Federal Receivership - 04/05/2019 - Business Operations /        3.30        $495.00      $1,633.50
                   Brian Weiss: Meeting with F. Marchino and E. Karasick at X-
                   Law office (includes travel time).


Service            Federal Receivership - 04/05/2019 - Preference / Avoidance       0.20        $495.00        $99.00
                   Actions / Brian Weiss: Telco with J. Reitman re: avoidance
                   action supporting documents.


Service            Federal Receivership - 04/05/2019 - Preference / Avoidance       1.30        $495.00       $643.50
                   Actions / Brian Weiss: Prepare control log of all known bank
                   accounts, legal names and account numbers.


Expense            Federal Receivership: Meals - Working meeting with MA, JF        1.00         $79.01        $79.01
                   and AS.


Expense            Federal Receivership: Mileage                                    1.00        $166.32       $166.32


Expense            Federal Receivership: Parking                                    1.00         $33.75        $33.75



                                                                                           Amount Due     $67,707.08




Notes

Please contact Force 10 for electronic payment information.
EIN# XX-XXXXXXX




                                                              Page 10 of 10
                                                                EXHIBIT A
                                                                   16
    Case 8:18-cv-01644-VAP-KES Document 82-1 Filed 05/15/19 Page 12 of 17 Page ID
                                      #:2442
                                                                                                INVOICE
                                                                                        From    Force 10 Partners
                                                                                                20341 SW Birch, Suite 220
                                                                                                Newport Beach, CA 92660
                                                                                                (949) 357-2360
                                                                                                www.force10partners.com




Invoice For   Eagan Avenatti, LLP                                                  Invoice ID   1000
              Receivership
                                                                                 Invoice Date   04/30/2019

                                                                                   Due Date     04/30/2019 (upon receipt)



Subject       Professional services rendered.




Item Type     Description                                                            Time (in                Rate             Amount
                                                                                      hours)

Service       04/08/2019 - Business Operations / Brian Weiss: Telco with J.             0.40           $495.00               $198.00
              Reitman re:                                          . Read
              order.


Service       04/08/2019 - Preference / Avoidance Actions / Brian Weiss:                6.10           $495.00              $3,019.50
              Prepare identification of avoidance actions. Prepare lead sheets
              and payment support.


Service       04/08/2019 - Litigation Support / Brian Weiss: Prepare analysis           2.40           $495.00              $1,188.00
              of               tracing of funds for   . Send to J. Reitman.


Service       04/08/2019 - Preference / Avoidance Actions / Brian Weiss:                0.40           $495.00               $198.00
              Telco with J. Frank re: EA payees for avoidance actions
              analyses.


Service       04/09/2019 - Preference / Avoidance Actions / Brian Weiss:                3.70           $495.00              $1,831.50
              Prepare identification of avoidance actions. Prepare lead sheets
              and payment support.


Service       04/09/2019 - Business Operations / Brian Weiss: Telco with J.             0.50           $495.00               $247.50
              Reitman re: case matters, case lists, etc.


Service       04/09/2019 - Asset Analysis / Brian Weiss: Prepare analysis of            0.30           $495.00               $148.50
                            and tracing of funds                        .


Service       04/09/2019 - Asset Analysis / Brian Weiss: Prepare case list              0.20           $495.00                $99.00
              and send to J. Reitman.




                                                           Page 1 of 6
                                                            EXHIBIT A
                                                               17
    Case 8:18-cv-01644-VAP-KES Document 82-1 Filed 05/15/19 Page 13 of 17 Page ID
                                      #:2443
Service     04/09/2019 - Asset Analysis / Brian Weiss: Telco with               0.30   $495.00    $148.50
                                     .


Service     04/09/2019 - Preference / Avoidance Actions / Brian Weiss:          0.20   $495.00     $99.00
            Telco with Hartford re: notice received.


Service     04/09/2019 - Preference / Avoidance Actions / Brian Weiss:          0.30   $495.00    $148.50
            Telco with J. Frank re: payees for analysis of avoidance actions.


Service     04/10/2019 - Information Technology Consulting / Erik Nathan:       0.70   $375.00    $262.50
            Internal discussion. Document downloads from FSS. Upload zip
            files to Google Drive


Service     04/10/2019 - Preference / Avoidance Actions / Brian Weiss:          3.50   $495.00   $1,732.50
            Prepare identification of avoidance actions. Prepare lead sheets
            and payment support.


Service     04/10/2019 - Asset Analysis / Brian Weiss: Prepare analysis of      0.80   $495.00    $396.00
               purchases and tracing of funds used to purchase        .


Service     04/10/2019 - Business Operations / Brian Weiss: Telco with J.       0.20   $495.00     $99.00
            Reitman re: subpoena received.


Service     04/10/2019 - Business Operations / Brian Weiss: Telco with          0.30   $495.00    $148.50
            Croxton re: transfer of case.


Service     04/10/2019 - Business Operations / Brian Weiss: Telco with          0.40   $495.00    $198.00
                     re: document storage.


Service     04/11/2019 - Information Technology Consulting / Erik Nathan:       0.60   $375.00    $225.00
            Document downloads from FSS. Upload zip files to Google
            Drive.


Service     04/11/2019 - Preference / Avoidance Actions / Brian Weiss:          4.90   $495.00   $2,425.50
            Prepare identification of avoidance actions. Prepare lead sheets
            and payment support.


Service     04/11/2019 - Litigation Support / Brian Weiss: Read grand jury      1.20   $495.00    $594.00
            indictment. Perform funds tracing.


Service     04/11/2019 - Asset Analysis / Brian Weiss: Telco with City          0.30   $495.00    $148.50
            National Bank re: Receivership.


Service     04/11/2019 - Preference / Avoidance Actions / Brian Weiss:          0.70   $495.00    $346.50
            Telco with J. Reitman re: avoidance actions and MA indictment,
            impact to cases.


Service     04/12/2019 - Asset Analysis / Brian Weiss: Telco with CNB.          1.30   $495.00    $643.50
            Deliver Receivership Order to CNB re: Avenatti LLP account.




                                                         Page 2 of 6
                                                          EXHIBIT A
                                                             18
    Case 8:18-cv-01644-VAP-KES Document 82-1 Filed 05/15/19 Page 14 of 17 Page ID
                                      #:2444
Service     04/12/2019 - Asset Analysis / Brian Weiss: Read                 0.60   $495.00   $297.00
            correspondence from B. Hearon re: class counsel. Prepare
            questions and clarifications needed and telco with J. Reitman
            re: same.


Service     04/12/2019 - Business Operations / Brian Weiss: Telco with J.   1.00   $495.00   $495.00
            Reitman and AUSA re: subpoena.


Service     04/12/2019 - Business Operations / Brian Weiss: Read and        0.80   $495.00   $396.00
            reply to multiple correspondence re: EA cases (NFL
            Bahamas,etc.). Telcos with J. Reitman re: same.


Service     04/12/2019 - Business Operations / Brian Weiss: Read and        0.30   $495.00   $148.50
            comment on latest draft of LGB contingency fee agreement.


Service     04/14/2019 - Business Operations / Brian Weiss: Read and        0.30   $495.00   $148.50
            prepare correspondence to MA re: indemnification request,
            servers and case transfers.


Service     04/15/2019 - Business Operations / Brian Weiss: Prepare         0.90   $495.00   $445.50
            document based on USA subpoena.


Service     04/15/2019 - Business Operations / Brian Weiss: Telco with      0.20   $495.00    $99.00
                     re: box content reports.


Service     04/15/2019 - Business Operations / Brian Weiss: Prepare         0.20   $495.00    $99.00
            correspondence to MA re: client files at            and read
            reply correspondence.



Service     04/15/2019 - Business Operations / Brian Weiss: Review case     0.50   $495.00   $247.50
            correspondence and documents (                         ).


Service     04/15/2019 - Business Operations / Brian Weiss: Telco with J.   0.30   $495.00   $148.50
            Reitman re: EA cases.


Service     04/15/2019 - Business Operations / Brian Weiss: Sign            0.10   $495.00    $49.50
            declaration re: support of FSS as replacement class counsel.


Service     04/15/2019 - Business Operations / Brian Weiss: Telco with JF   0.40   $495.00   $198.00
            re: EA avoidance actions, repo of jet and USA funds tracing.


Service     04/16/2019 - Business Operations / Brian Weiss: Telco with J.   2.00   $495.00   $990.00
            Moriarty re: dental cases.


Service     04/16/2019 - Business Operations / Brian Weiss: Analyze         0.30   $495.00   $148.50
            tracing of airplane funds.


Service     04/16/2019 - Business Operations / Brian Weiss: Work on case    0.70   $495.00   $346.50
            list and matters.


Service     04/16/2019 - Business Operations / Brian Weiss: Telco with P.   0.40   $495.00   $198.00
            Engel re: case transition and documents.


                                                        Page 3 of 6
                                                         EXHIBIT A
                                                            19
    Case 8:18-cv-01644-VAP-KES Document 82-1 Filed 05/15/19 Page 15 of 17 Page ID
                                      #:2445
Service     04/16/2019 - Business Operations / Brian Weiss: Telco with      0.10   $495.00    $49.50
            equipment liquidator.


Service     04/17/2019 - Business Operations / Brian Weiss: Telco with JF   0.20   $495.00    $99.00
            re: LGB contingency fee agreement.


Service     04/17/2019 - Business Operations / Brian Weiss: Telco with J.   0.30   $495.00   $148.50
            Reitman re: case matters.


Service     04/17/2019 - Business Operations / Brian Weiss: Process mail.   0.20   $495.00    $99.00


Service     04/17/2019 - Business Operations / Brian Weiss: Prepare and     0.30   $495.00   $148.50
            reply to multiple emails from MA re:    settlement payment.
            Review correspondence from         .


Service     04/17/2019 - Business Operations / Brian Weiss: Telco with A.   0.30   $495.00   $148.50
            Stolper re: KC replacement class counsel.


Service     04/17/2019 - Business Operations / Brian Weiss: Read motion     0.60   $495.00   $297.00
            and related declarations re: motion to replace class counsel.


Service     04/17/2019 - Business Operations / Brian Weiss: Telco with      0.20   $495.00    $99.00
                 re: settlement payment.


Service     04/18/2019 - Business Operations / Brian Weiss: Multiple        0.40   $495.00   $198.00
            correspondence with MA re: request for indemnification.


Service     04/19/2019 - Business Operations / Brian Weiss: Telco with      0.20   $495.00    $99.00
            Balci re: deposit of settlement payment.


Service     04/22/2019 - Business Operations / Brian Weiss: Telco with      1.00   $495.00   $495.00
            FSS and JR re: KC replacement counsel.


Service     04/22/2019 - Business Operations / Brian Weiss: Perform         1.70   $495.00   $841.50
            tracing of Honda jet funding and related allocations.


Service     04/23/2019 - Information Technology Consulting / Erik Nathan:   0.30   $375.00   $112.50
            Discussion re IRS handoff of servers and data. Review project
            scope and planning.


Service     04/23/2019 - Business Operations / Brian Weiss: Meeting with    0.60   $495.00   $297.00
            IRS re: turnover of computers and imaging of servers.


Service     04/23/2019 - Business Operations / Brian Weiss: Analyze and     0.20   $495.00    $99.00
            scan Paychex payroll report.


Service     04/23/2019 - Business Operations / Brian Weiss: Telco with      0.30   $495.00   $148.50
            John Hancock re: status of 401k plan.


Service     04/23/2019 - Business Operations / Brian Weiss: Telco with JR   0.40   $495.00   $198.00
            re: case matters.




                                                        Page 4 of 6
                                                         EXHIBIT A
                                                            20
    Case 8:18-cv-01644-VAP-KES Document 82-1 Filed 05/15/19 Page 16 of 17 Page ID
                                      #:2446
Service     04/23/2019 - Business Operations / Brian Weiss: Telco with C.     0.20   $495.00    $99.00
            Colorado re:        case.


Service     04/23/2019 - Business Operations / Brian Weiss: Prepare and       0.20   $495.00    $99.00
            respond to communications from the IRS.


Service     04/24/2019 - Information Technology Consulting / Erik Nathan:     0.10   $375.00    $37.50
            Internal discussion. Procure 10TB drive for IRS forensic data
            transfer.


Service     04/24/2019 - Business Operations / Brian Weiss: Multiple          0.40   $495.00   $198.00
            correspondence with IRS re: imaging of servers. Meeting with
            E. Nathan re: same.


Service     04/24/2019 - Business Operations / Brian Weiss: Telco with M.     0.20   $495.00    $99.00
                 re: settlement check.


Service     04/24/2019 - Business Operations / Brian Weiss: Meeting with      0.80   $495.00   $396.00
            M.      at bank for signature guarantee for settlement check.


Service     04/25/2019 - Business Operations / Brian Weiss: Read and edit     0.40   $495.00   $198.00
            motion in support of FSS as class counsel.


Service     04/25/2019 - Business Operations / Brian Weiss: Telco with JR     0.20   $495.00    $99.00
            re: case matters.


Service     04/26/2019 - Business Operations / Brian Weiss: Prepare reply     0.10   $495.00    $49.50
            correspondence to JR re: EA claim for lease rights.


Service     04/26/2019 - Business Operations / Brian Weiss: Search for        0.30   $495.00   $148.50
            multi-years of insurance policies. Prepare correspondence to
            the former broker.


Service     04/26/2019 - Information Technology Consulting / Erik Nathan:     0.10   $375.00    $37.50
            Internal discussion re data forensic formats and processing.


Service     04/29/2019 - Business Operations / Brian Weiss: Prepare list of   0.30   $495.00   $148.50
            areas of MA's non-compliance with the Receivership Order.
            Send to JR.


Service     04/29/2019 - Business Operations / Brian Weiss: Telco with JR     0.20   $495.00    $99.00
            re: case matters.


Service     04/29/2019 - Business Operations / Brian Weiss: Prepare           0.20   $495.00    $99.00
            correspondence to and from C. Colorado.


Service     04/30/2019 - Business Operations / Brian Weiss: Telco with J.     0.20   $495.00    $99.00
            Hancock re: termination of 401k plan.


Service     04/30/2019 - Business Operations / Brian Weiss: Telco with J.     0.90   $495.00   $445.50
            Reitman re: contingency fee agreement for avoidance actions.




                                                        Page 5 of 6
                                                         EXHIBIT A
                                                            21
    Case 8:18-cv-01644-VAP-KES Document 82-1 Filed 05/15/19 Page 17 of 17 Page ID
                                      #:2447
Service            04/30/2019 - Business Operations / Brian Weiss: Meeting with    0.20        $495.00        $99.00
                   IRS re: computer servers.


Service            04/30/2019 - Business Operations / Brian Weiss: Telco with J.   0.80        $495.00       $396.00
                   Reitman re: case matters (
                                   ).


Service            04/30/2019 - Business Operations / Brian Weiss: Telco with C.   0.20        $495.00        $99.00
                   Colorado re: contingency case transition.


Expense            04/26/2019 - Information Technology / Erik Nathan: Hard Drive   1.00        $210.00       $210.00
                   for forensic imaging of servers.


Expense            04/30/2019 - Other / Ellen Sprague: PACER charges for Q1        1.00         $10.20        $10.20
                   2019


                                                                                          Amount Due     $25,744.20




Notes

Please contact Force 10 for electronic payment information.
EIN# XX-XXXXXXX




                                                               Page 6 of 6
                                                                EXHIBIT A
                                                                   22
